Citation Nr: 1113149	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for Graves' disease, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to March 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

The Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge of the Board in September 2010, and a transcript of the hearing is associated with his claims folder.  

The Board notes that the Veteran's substantive appeal referenced various other disorders, including hypertension, high cholesterol, and sleep/breathing problems.  By rating decision in July 2010, the RO denied service connection for seven different disorders.  At the September 2010 Board hearing, the July 2010 rating decision was noted and the Veteran advised that those issues were not before the Board and that he should file a notice of disagreement if he disagreed with the July 2010 determination.  The record does not show that a notice of disagreement was received, and the following decision is limited to the issue of an increased rating for Graves' disease. 


FINDING OF FACT

The Veteran's service-connected Graves' disease and treatment therefore has left the Veteran with residual hypothyroidism which results in fatigability and requires medication, but does not result in constipation or mental sluggishness.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for Graves' disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA medical records and examined the Veteran in 2007 and 2010.  It also afforded the Veteran an opportunity to give testimony before the Board.  The Veteran testified in September 2010 that he was going to receive additional treatment, but no outstanding relevant documents have been identified since then.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran appeals the RO's December 2007 denial of a rating higher than 10 percent for Graves' disease under Diagnostic Code 7903, which is for hypothyroidism.  The medical evidence shows that the Graves' disease and treatment therefore have left the Veteran with hypothyroidism.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code 7903, an evaluation of 10 percent is warranted when hypothyroidism produces fatigability, or; if continuous medication is required for control.  A 30 percent rating is warranted when it produces fatigability, constipation, and mental sluggishness.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

On VA examination in September 2007, the Veteran was on Levothyroxine for thyroid replacement.  He reported that he had become hypothyroid after treatment for Graves' disease.  He claimed that he had fatigue that would last from 5 to 60 minutes.  He felt that it may be related to doing a lot of computer work.  He had no bowel complaints.  There were no psychiatric complaints.  On examination, his weight was stable and his abdomen was supple and nontender.  The examiner stated that there was no evidence of an endocrine problem at this point, and that the Veteran had laboratory studies indicating a euthyroid status and normal free thyroxine level.  Neurologically, the Veteran was alert, cooperative, and oriented, and he had good memory.  There was no constipation.  The diagnosis was no residuals of thyroid disease or its treatment at this time; euthyroid.  

On VA examination in March 2010, the Veteran reported that he had been fatigued, but that he had been diagnosed with sleep apnea.  He reported that he got frequent solid bowel movements.  There were no remarkable neurologic or psychiatric findings, and there were no other signs of thyroid disease.  The Veteran had fatigue as a symptom of his hypothyroidism.  The examiner indicated that his frequent bowel movements were not a complication of Graves' disease and that he had not had Graves' disease for 20 years.

Based on the evidence, the Board concludes that a higher rating than 10 percent under Diagnostic Code 7903 is not warranted.  The medical evidence shows that the Veteran does require medication and there is some suggestion that his reported fatigue is the result of the service-connected disability.  However, the evidence is clearly against a finding of constipation and/or mental sluggishness.  He had no bowel complaints on VA examination in 2007 and he did not complain of constipation on VA examination in 2010, nor was it found.  To the contrary, the Veteran was having frequent bowel movements.  Moreover, mental sluggishness has not been found and the Veteran had no psychiatric complaints on examination in 2007 and he was alert, cooperative, and oriented, and had good memory.  Likewise, there were no remarkable neurologic or psychiatric findings on VA examination in March 2010.  The Veteran's September 2010 testimony that he has had constipation is inconsistent with information he has provided to medical care providers; it is therefore of diminished credibility.  At any rate, he does not have mental sluggishness as confirmed by his own testimony and supported by the medical reports of record.  

The Board has considered the Veteran's statements and testimony.  However, his assertions are simply inconsistent with what medical examiners have reported.  To the extent the Veteran is arguing that the criteria for a rating in excess of 10 percent are not realistic, the Board stresses that it is bound by VA regulations.  The criteria for the next higher rating of 30  percent as outlined in Code 7903 require fatigability, constipation, and mental sluggishness.  The criteria are not shown to be met.  The Veteran's current fatigability and use of medication for control of his disability fall squarely within the criteria of the current 10 percent rating.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not met the criteria for a rating in excess of 10 percent during any period covered by this appeal. 

The Board must conclude that the preponderance of the evidence is against the Veteran's claim for a higher rating.  Should his disability become more severe in the future, he may always file a new claim for an increased rating. 


ORDER

A rating in excess of 10 percent for Graves' disease is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


